Per Curiam:
The work done was necessary to the proper resurfacing of the avenue, and the quantity of the concrete found necessary for the foundation was within the terms of the contract and the contractor is entitled to payment for it, unless the defendant may maintain the technical objection that no appropriation or arrangements for issuing certificates had been previously made or approved. We do not decide that question at this time, as the defendant should not be burdened with marketing securities under coercion and with the possibility that purchasers would suspect them of some infirmity. The mayor indicates a disposition to be just if a proper application or remedy be adopted by the creditor. Hence, the order should be reversed and the motion for the writ denied, without costs. Jenks, P. J., Thomas, Rich, Putnam and Blackmar, JJ., concurred. Order reversed and motion for writ denied, without costs.